Citation Nr: 1300557	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 10, 2007; a compensable rating from September 10, 2007, to June 22, 2008; and in excess of 10 percent from June 23, 2008, for intercarpal ligament tear and impaction syndrome with early degenerative joint disease and flexor carpi ulnaris tendonitis secondary to post operative right lateral wrist surgery.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia and plantar fasciitis with degenerative changes at the left talonavicular joints.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had service with the U.S. Navy Reserves with a verified period of active duty for training (ACDUTRA) from March 1993 to September 1993 and active military service from October 2005 to July 2006.  He had an additional period of ACDUTRA during May 2003, which has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the August 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed satisfaction with the ratings assigned to his right wrist and bilateral foot disabilities.  He withdrew from appellate review his appeal of the claims for higher initial ratings for his right wrist and bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for entitlement to an initial rating in excess of 10 percent prior to September 10, 2007; a compensable rating from September 10, 2007, to June 22, 2008; and in excess of 10 percent from June 23, 2008, for intercarpal ligament tear and impaction syndrome with early degenerative joint disease and flexor carpi ulnaris tendonitis secondary to post operative right lateral wrist surgery by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  The criteria for withdrawal of an appeal of the claim for entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia and plantar fasciitis with degenerative changes at the left talonavicular joints by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the appeal of his claims for higher initial ratings for his right wrist and bilateral foot disabilities.  See August 2012 Hearing Transcript (T.) at 2.  Hence, there remains no allegation of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.
ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent prior to September 10, 2007; a compensable rating from September 10, 2007, to June 22, 2008; and in excess of 10 percent from June 23, 2008, for intercarpal ligament tear and impaction syndrome with early degenerative joint disease and flexor carpi ulnaris tendonitis secondary to post operative right lateral wrist surgery is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia and plantar fasciitis with degenerative changes at the left talonavicular joints is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claim for service connection for a low back disorder.  The Veteran contends that he has a low back disorder incurred during a period of ACDUTRA in May 2003.  See, e.g., T. at 3.  

The Veteran submitted a March 2003 personnel record confirming that he was called up for ACDUTRA from May 2, 2003, to May 14, 2003.  The RO has not actually verified such service.  

Chiropractic treatment records reveal that the Veteran had back problems even prior to May 2003.  For example, records submitted by the Veteran at his August 2012 hearing show that he was seen by his chiropractor in January 2003.  A letter from his chiropractor dated in December 2007 indicates that he had been treating the Veteran since April 2002.  

A private treatment record dated May 28, 2003 notes sciatica.  A private treatment record dated June 27, 2003, indicates that the Veteran had sudden onset of low back pain with an onset of one month.  A June 2003 MRI shows that the Veteran had a protruded disc.  A private treatment record dated in August 2003 indicates that the Veteran provided a history of building a deck and doing weight lifting for two months and then noticing right buttock pain.  Private treatment records reveal that the Veteran subsequently had a discectomy in September 2003.  

A review of the Veteran's Reserve service treatment records (STRs) shows that in August 2003, he reported that back pain was noticed on active training in May 2003.  He denied any specific trauma.  The Veteran himself indicated that he did not seek treatment immediately in service in May 2003 as he thought it was a pulled muscle and would heal on its own.  T. at 3-4.  

The Board observes that service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2012).  The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply in the absence of the appellant securing Veteran status for the particular period in question.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Also, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Additionally, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon, 8 Vet. App. 529; Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran's pertinent records do not include any opinion indicating whether he had a disease or injury incurred or aggravated while performing ACDUTRA in May 2003.  Although a fee-based examination was obtained in September 2007 wherein the Veteran was diagnosed with degenerative arthritis of the spine, no medical opinion was obtained regarding whether such disability was incurred or aggravated in May 2003.  

In light of the Veteran's account of having back pain in May 2003 during a period of ACDUTRA, the Board finds that a remand is necessary to secure a medical opinion to determine whether the Veteran has a low back disorder that pre-existed his May 2003 period of ACDUTRA; if so, whether it was permanently aggravated by his period of ACDUTRA; or, whether his current low back disorder began during the May 2003 period of ACDUTRA.  Prior to obtaining such opinion, the RO must verify the Veteran's period of ACDUTRA in May 2003.

Additionally, a medical opinion is necessary to determine whether the Veteran's period of active service from October 2005 to July 2006 aggravated a pre-existing low back disorder.  As discussed above, the evidence clearly shows that the Veteran had a low back disorder in 2003 that required surgery.  A private record dated in September 2007 shows that the Veteran again had low back surgery 10 days earlier.  Given that the Veteran again required low back surgery a little more than one year after he was discharged from active duty, the Board finds that a medical opinion as to whether the Veteran's active duty beginning in October 2005 aggravated a pre-existing low back disorder is also necessary.

Furthermore, the most recent treatment records from the American Lake VA Medical Center (VAMC) in Washington are dated in August 2008 with the exception of podiatry records dated in September 2009.  Accordingly, on remand, records of any ongoing VA low back treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  
Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's claimed period of ACDUTRA service in May 2003.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service low back treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the American Lake VAMC in Washington since August 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed low back disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to the following questions:

a) Did the Veteran have a diagnosed low back disorder that pre-existed his May 2003 period of ACDUTRA?  If yes, the examiner must cite to the evidence of record to support that conclusion.

b) For each diagnosed low back disorder opined to have pre-existed the Veteran's May 2003 period of ACDUTRA, the examiner should then opine as to whether any pre-existing low back disorder underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c) For each diagnosed low back disorder opined to have not pre-existed the Veteran's May 2003 period of ACDUTRA, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder shown on examination had its clinical onset during the May 2003 period of ACDUTRA or is otherwise related to such service.

d) For the Veteran's low back disorder that pre-existed his period of active duty beginning October 30, 2005, the examiner should opine as to whether it underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


